Citation Nr: 1518671	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for bilateral hearing loss.  

In his August 2013 substantive appeal, the Veteran requested an opportunity to testify at a videoconference hearing before a Veterans Law Judge.  In September 2014, he withdrew this request.  38 C.F.R. § 20.704.


FINDING OF FACT

Bilateral hearing loss is the result of noise exposure in active military service. 


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board notes that organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran had several audiograms in service.  These examinations indicate some mild hearing loss and also indicate notations of "ISO 1964."

In connection with his claim, the Veteran testified before the RO and submitted a lay statement from his spouse that indicated that he had hearing loss from military service.  The Veteran reported acoustic trauma in service from weapons fire, aircraft engine noise, and ordinance explosions, and his spouse, who testified that she had known the Veteran since prior to military service, specifically stated that the Veteran had trouble hearing the TV and normal conversations from when he got out of the service.  

The Veteran was afforded a VA examination in October 2012.  The examiner indicated that the Veteran's claims file was reviewed.  The Veteran was found to have hearing loss for VA purposes.  After examination, the examiner opined that the Veteran's hearing loss was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner explained that the Veteran had no ratable hearing loss at the time of separation from service and, as such, his hearing loss was not due to military noise exposure.  The examiner indicated normal hearing was documented at entrance and discharge and the ASA/ISO conversion was performed for the reviewed records.

The Veteran submitted a report from his private physician dated in February 2013.  In this report, the physician stated that the Veteran was a patient and had been treated for hearing loss and tinnitus.  Based on a review of the Veteran's available medical records, as well as clinical notes and examination, the physician stated that it was as likely as not that his bilateral hearing loss was due largely, if not entirely, to his service in the Air Force from February of 1969 until January of 1973, where he was exposed to jet aircraft, heavy weapons, and controlled explosions as a munitions specialist and aircraft weapons mechanic in the Air Force. The physician stated that the Veteran's noise trauma would have been more than sufficient to cause the conditions that the Veteran presented.  The physician also reported that this opinion was based on physical examination and his training and experience as a physician.  

The RO then sought an additional VA opinion, which was provided in May 2013.  Again, the examiner indicated that the Veteran's claims file was reviewed.   A negative nexus opinion was given.  The examiner explained that, when using the correction factor between ASA results and ISO 1964 results, there was no significant shift in thresholds between enlistment and discharge audiograms.  The rationale for opinion was the examiner's clinical expertise as a licensed audiologist.

The opinions in this case are equally probative.  The VA opinions did not comment on whether the current hearing loss could have been caused by in-service noise exposure even if hearing loss was unchanged on in-service testing.  The private examiner did not comment on the in-service test results.  Based on the foregoing, the Board finds that the evidence is in at least relative equipoise and, as such, service connection for hearing loss is warranted.  Reasonable has been shown and the claim should be allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


